internal_revenue_service number release date index number -------------------------- ------------------------------------ ----------------------------- ------------------------ ----------------------------- in re --------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-100979-04 date date -------------------- ---------------------- --------------------------------------------------------------- ------------------------------------ ------------------ --------------------------------------------------------------------- ------------------------- -------------------------- --------------- --------------- ------------------- ------ legend decedent spouse law firm law firm state state statute date date a b c d dear ---- this is in response to your letter dated date and subsequent correspondence requesting an extension of time under ' of the procedure and administration regulations to sever a_trust into an exempt and nonexempt trust for purposes of the generation-skipping_transfer gst tax and to make a reverse qualified_terminable_interest_property qtip_election under ' a of the internal_revenue_code with respect to the exempt trust the facts and representations submitted are summarized as follows decedent died on date he was survived by spouse and four children article fourth of decedent’s will provides for the creation of four trusts one for the benefit of each of his children and a_trust for spouse martial trust plr-100979-04 article fourth a provides that decedent’s children are to receive income and principal from their trusts to provide for their health maintenance and support income not distributed in a year is to be accumulated in the event the principal of the marital trust is exhausted spouse is to receive income and principal from the children’s trusts to provide for her health maintenance and support each child has a testamentary limited_power_of_appointment over his or her trust assets not effectively appointed are to be distributed to the child’s heirs provided that assets distributed to an heir for whom a_trust has been established under article fourth a are to be contributed to that trust and administered accordingly article fourth b provides that the children’s trusts are to be funded with an amount that does not exceed the sum of the allowable unified_credit and the credit_for_state_death_taxes article fourth c provides that the marital trust is to be funded with the residue of decedent’s estate article fourth c further provides that spouse is to receive all of marital trust’s income and so much of marital trust’s principal to provide for her health maintenance and support spouse has a testamentary limited power to appoint martial trust’s assets among the couple’s then living issue assets not effectively appointed are to be held in further trust as provided in article fifth article fifth provides that if spouse predeceases decedent or if spouse does not effectively appoint martial trust’s assets the assets are to be divided into equal shares so as to provide one share for each of decedent’s then living children and grandchildren and held in further trust each child or grandchild is to receive income and principal from their trust to provide for their maintenance support health and education income not distribute in a year is to be accumulated each child and grandchild has a testamentary limited power to appoint his or her trust’s assets assets not effectively appointed are to be distributed to the child’s or grandchild’s heirs provided that assets distributed to an heir for whom a_trust has been established under article fifth are to be added to that trust and administered accordingly spouse retained law firm to prepare the estate_tax_return for decedent’s estate the estate_tax_return was timely filed on date the qtip_election was made on schedule m of the estate_tax_return for the marital trust in preparing the estate_tax_return however law firm failed to divide the marital trust into a gst exempt marital trust and a gst nonexempt marital trust and failed to make the reverse_qtip_election under ' a for the gst exempt marital trust shortly thereafter spouse retained law firm to provide personal estate_tax planning law firm discovered that the marital trust had not been divided into a gst exempt and nonexempt marital trust and that the reverse_qtip_election had not been made for the gst exempt marital trust plr-100979-04 it has been represented that all of decedent’s gst_exemption was available for allocation at his death the estate_tax_return does not reflect an allocation of decedent’s gst_exemption the estate_tax_return reflects that the children’s trusts were funded with a total of dollar_figurea in assets as a result dollar_figureb of decedent’s gst_exemption is available for allocation it has been further represented that the estate will seek a state court order pursuant to state statute in effect on date from the appropriate state court to sever the marital trust into a gst exempt and nonexempt marital trust and that the terms of the gst exempt and nonexempt marital trusts will be identical the estate is requesting an extension of time under and to sever the marital trust into a gst exempt marital trust and a gst nonexempt marital trust under ' b of the generation-skipping_transfer_tax regulations and to make a reverse_qtip_election under ' a for the gst exempt marital trust the formula for dividing the marital trust’s assets will be computed as follows dollar_figureb decedent's available gst_exemption divided by dollar_figurec the date of death value of the marital trust as reflected on schedule m of the estate_tax_return equals d percent the gst exempt marital trust will be funded with a fractional share of the marital trust’s assets equal to d percent and the balance of the marital trust’s assets will be allocated to the gst nonexempt marital trust law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by ' the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail and a an interest in such property passes or has passed for less than an adequate_and_full_consideration in money or money s worth from the decedent to any person other than the surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse plr-100979-04 sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of ' a and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of ' b sec_2056 defines aqualified terminable_interest property qtip as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under ' b b v applies sec_2056 provides that an election under ' b with respect to any property shall be made by the executor on the return of tax imposed by ' the election once made is irrevocable under ' a any property in which the decedent possessed a qualifying_income_interest_for_life and for which a deduction was allowed under ' b is includable in the decedent s gross_estate sec_2601 imposes a tax on every generation-skipping_transfer sec_2602 provides that the amount of tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines aapplicable rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c that may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor sec_2631 provides that once an allocation of gst_exemption is made it is irrevocable under ' a the allocation of the gst_exemption may be made at any time on or before the date prescribed for filing the individual s estate_tax_return including extensions sec_2632 provides that in general any portion of an individual s gst_exemption which has not been allocated within the time prescribed by ' a shall be deemed to be allocated as follows b a first to property which is the subject of a direct_skip occurring at the individual s death and b second to trusts with respect to which the individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after the individual s death plr-100979-04 sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent s estate under ' b the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the election to be treated as qtip had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent s gst_exemption may be allocated to the qtip_trust sec_26_2652-2 provides that the reverse_qtip_election is to be made on the return on which the qtip_election is made sec_26_2654-1 provides in part that if there is more than one transferor with respect to a_trust the portions of the trust attributable to the different transferors are treated as separate trusts for purposes of chapter sec_26_2654-1 provides that the severance of a_trust that is included in the transferor's gross_estate or created under the transferor's will into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either b the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a non pro_rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of paragraph a ii of this section if it were paid to an individual under ' c the commissioner may grant a reasonable extension of time under the rules set forth in and to make a regulatory election plr-100979-04 or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides for automatic extensions of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of ' must be made under the rules of ' requests for relief subject_to ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election state statute in effect on date provides that the court for cause shown may authorize the division of a_trust into two or more separate trusts upon such terms and conditions and with such notice as the court shall direct in this case it has been represented that all of decedent’s gst_exemption was available for allocation at his death although no allocations of decedent's gst_exemption were made on the estate_tax_return as filed pursuant to e and d dollar_figurea of decedent’s gst_exemption was automatically allocated to the children’s trusts leaving dollar_figureb of decedent’s gst_exemption unused as a result of the qtip_election made on the estate_tax_return the marital trust’s assets will be includible in spouse's gross_estate pursuant to ' spouse accordingly will be the transferor of the marital trust’s assets for gst tax purposes therefore decedent's remaining gst_exemption may not be allocated to the marital trust's assets however if the marital trust is severed into two trusts a gst exempt marital trust and a gst nonexempt marital trust and a reverse_qtip_election under ' a is made with respect to the gst exempt marital trust decedent will be treated as the transferor of the gst exempt marital trust’s assets under the automatic allocation rules in ' c redesignated as ' e by p l ' a decedent's remaining gst tax exemption of dollar_figureb will be allocated to the gst exempt marital trust based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied accordingly the estate is granted plr-100979-04 days from the date that the estate obtains a state court order severing the marital trust into a gst exempt marital trust and a gst nonexempt marital trust the terms of which are identical to sever the marital trust and to file a supplemental estate_tax_return on which the reverse_qtip_election is made for the gst exempt marital trust the supplemental estate_tax_return should be filed with the internal_revenue_service center cincinnati ohio a copy of the state court order severing the marital trust and a copy of this letter should be attached to the return a copy is enclosed for this purpose an extension of time to make the reverse_qtip_election under ' a does not extend the time to make an allocation of any remaining gst_exemption once the reverse_qtip_election is made e and d will operate to allocate dollar_figureb of decedent’s remaining gst_exemption to the gst exempt marital trust except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied as to the value of the assets included in decedent’s gross_estate for federal estate_tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy heather c maloy associate chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes copy of this letter cc
